Case 8:21-cv-00768-JVS-KES Document 25-4 Filed 06/21/21 Page 1 of 5 Page ID #:243




                      Exhibit C




                                                                           Dore Exhibit C
                                                                                   - 32 -
Case 8:21-cv-00768-JVS-KES Document 25-4 Filed 06/21/21 Page 2 of 5 Page ID #:244



  From:            Halley Josephs
  To:              Dore, Michael H.; Evangelis, Theane; Linsley, Kristin A.; Riff, Emily; Tan, Zach
  Cc:              asubramanian@SusmanGodfrey.com; [EXT] Davida, Brook; Krysta Pachman; Simon DeGeorges
  Subject:         RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff"s First RFPs and ROGs to Defendant
  Date:            Friday, June 4, 2021 1:23:07 PM


  [External Email]

  Michael,

  Please see inline responses below.


  From: Dore, Michael H. <MDore@gibsondunn.com>
  Sent: Thursday, June 3, 2021 4:33 PM
  To: Halley Josephs <HJosephs@susmangodfrey.com>; Evangelis, Theane
  <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily
  <ERiff@gibsondunn.com>; Tan, Zach <ZTan@gibsondunn.com>
  Cc: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Davida Brook
  <DBrook@susmangodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>; Simon
  DeGeorges <SDeGeorges@susmangodfrey.com>
  Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
  Defendant

  EXTERNAL Email
  Halley,
  The discovery you sent us on behalf of Plaintiff Jane Doe—including 26
  requests for production and 5 interrogatories, demanding documents and
  information going back more than 10 years and having no direct connection to
  Plaintiff’s allegations about events relating to Plaintiff—are unduly
  burdensome, premature, and disproportional to the needs of the case. As you
  know, Reddit will be filing a motion to dismiss Plaintiff’s complaint, invoking
  among other things Section 230 of the Communications Decency Act. Section
  230 is an immunity from suit, not just an immunity from liability, so its
  application should be resolved prior to any discovery.

  Reddit will argue in its motion to dismiss that Plaintiff has not stated plausible
  claims, which Section 230 bars in any event. Plaintiff presumably will
  disagree. We should let the Court decide the motion and then move forward
  based on what the Court decides. The most reasonable approach is to give the
  Court the chance to determine whether Plaintiff has stated a viable claim before
  a party should be forced to undertake the burden of trying to respond to wide-
  ranging requests covering more than a decade. To avoid unnecessary time and
  expense for both sides (and burdening the Court for no good reason), we thus


                                                                                                                     Dore Exhibit C
                                                                                                                             - 33 -
Case 8:21-cv-00768-JVS-KES Document 25-4 Filed 06/21/21 Page 3 of 5 Page ID #:245


  ask that you please withdraw Plaintiff’s discovery requests until the Court has
  fully resolved Reddit’s motion to dismiss.   Alternatively, please let us know if
  Plaintiff is willing to stipulate to stay the deadline to respond to any discovery
  requests.

  If Plaintiff will not withdraw her discovery requests or agree to stay the
  deadline to respond to discovery requests, Reddit will be filing a motion to stay
  all discovery in the case. Please let us know if you will agree to stipulate to an
  expedited briefing schedule on that motion to stay discovery, if necessary. If
  you will not agree to withdraw your discovery requests, and you will not agree
  to stipulate to an expedited briefing schedule, we will be forced to file an ex
  parte application to set an expedited briefing schedule and set an early hearing
  date. This obviously would be a further unfortunate waste of resources and an
  unnecessary burden on the Court.

  The above argues for a stay of discovery prior to resolution of a motion to dismiss,
  particularly a motion to dismiss raising Section 230.

  Regarding the former, as Counsel for Reddit well knows, there is no such
  presumptive stay of discovery in the Central District. You believe the Court will
  grant your motion, we believe the Court will deny it. Under this remarkably common
  scenario the default is that discovery proceeds absent the entrance of a formal stay.
  See generally Dkt. 23.

  Counsel for Reddit likewise fails to point to any caselaw establishing a presumptive
  stay of discovery in a case where a defendant plans on bringing a motion to dismiss
  that will raise Section 230. Again, the default is that discovery proceeds absent the
  entrance of a formal stay. See generally Dkt. 23.

  You could have, but didn’t file a motion to stay on a normal schedule, but now
  request our agreement on an expedited motion schedule otherwise you plan to
  go ex parte to do so. We don’t believe either an expedited schedule or an ex
  parte application is appropriate on a motion that could have been made earlier
  once Reddit received the Court’s May 10 order requiring the parties to proceed
  with Rule 26(f) obligations and discovery in the normal course.

  As far as a Rule 26(f) conference, we see no justification at this time for
  triggering the deadline for initial disclosures and discovery responses. Indeed,
  Plaintiff’s refusal to disclose her identity or even non-identifying information—
  even subject to a protective order—prevents Reddit from complying with Rule
  26(a). We cannot identify witnesses or provide copies or even a description of
  all documents in Reddit’s possession that the company may use to support its
  claims or defenses, for example, because Plaintiff’s refusal to identify herself—
  or even her anonymous username—blocks Reddit from investigating her

                                                                                          Dore Exhibit C
                                                                                                  - 34 -
Case 8:21-cv-00768-JVS-KES Document 25-4 Filed 06/21/21 Page 4 of 5 Page ID #:246


  allegations. If there are specific issues you want to discuss on Monday, we are
  happy to discuss them and to be as efficient and productive as possible. But we
  will not trigger discovery obligations for ourselves that are premature and that
  your unexplained refusal to identify Plaintiff pursuant to an agreed-upon
  protective order prevents us from complying with.

  Once again, you appear to be arguing with a status quo not set by Plaintiff. The Court in
  this case knows what it is about, and ordered a Rule 26(f) conference to proceed by June
  28. Dkt. 23 at 1-2. We intend to follow the Court’s order and have that conference to the
  best of our ability, and submit a report by the required date. If Reddit is seeking to change
  a Court order it must bring that request to the Court – not Plaintiff. If Reddit is refusing to
  conduct the Rule 26(f) conference on Monday, we will be forced to move to compel the
  Rule 26(f) conference and the parties can have our LR 7-3 meet and confer on Monday.

  Regarding Plaintiff’s identity, we have refused nothing. To the contrary, we have
  repeatedly said we are willing to meet and confer with you on this very delicate issue and
  are happy to do so on the date suggested below – which is the first time you have
  suggested any timing for this discussion.

  We are available on Monday, June 7 at 2pm to (i) meet and confer on Reddit’s
  motion to dismiss Plaintiff’s complaint, (ii) to meet and confer on Reddit’s
  motion to stay discovery if necessary, and (iii) to address other case issues but
  not as a Rule 26 conference that would trigger discovery obligations. Please
  confirm your availability and we will send an invite and dial-in.

  As previously stated, we will send our Rule 26(f) joint report draft in advance of Monday’s
  2pm PST call and we will be prepared to discuss with you all topics outlined in the report
  which is what – per the Court’s order – you should be willing to discuss.

  Thanks.


  Michael Dore


  GIBSON DUNN
  Gibson, Dunn & Crutcher LLP
  333 South Grand Avenue, Los Angeles, CA 90071-3197
  Tel +1 213.229.7652 • Cell +1 213.258.5517
  MDore@gibsondunn.com • www.gibsondunn.com



  From: Halley Josephs <HJosephs@susmangodfrey.com>
  Sent: Tuesday, June 1, 2021 3:02 PM
  To: Dore, Michael H. <MDore@gibsondunn.com>; Evangelis, Theane
  <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily


                                                                                                    Dore Exhibit C
                                                                                                            - 35 -
Case 8:21-cv-00768-JVS-KES Document 25-4 Filed 06/21/21 Page 5 of 5 Page ID #:247


   <ERiff@gibsondunn.com>; Tan, Zach <ZTan@gibsondunn.com>
   Cc: asubramanian@SusmanGodfrey.com; [EXT] Davida, Brook <DBrook@susmangodfrey.com>;
   Krysta Pachman <KPachman@susmangodfrey.com>; Simon DeGeorges
   <SDeGeorges@susmangodfrey.com>
   Subject: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to Defendant

   [External Email]
   Counsel,

   Please find attached the following discovery requests to Reddit in in Doe v. Reddit, No. 8:21-cv-
   00768:
         Plaintiff’s First Set of Requests for Production of Documents
         Plaintiff’s First Set of Interrogatories

   Following up on Arun’s 5/13 email, please confirm you will accept email service and we’ll do the
   same for you.

   Best,
   Halley

   Halley W. Josephs | Susman Godfrey L.L.P.

   1900 Avenue of the Stars, Suite 1400 | Los Angeles, CA 90067

   310.789.3163 (office) | 443.465.5087 (cell)

   hjosephs@susmangodfrey.com | www.susmangodfrey.com



   * Admitted only in New York; not admitted in California. Practicing under the supervision of
   the partnership of Susman Godfrey L.L.P.

   This message may contain confidential and privileged information for the sole use of the intended
   recipient. Any review, disclosure, distribution by others or forwarding without express permission is
   strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
   and then immediately delete this message.

   Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
   our privacy policy.




                                                                                                         Dore Exhibit C
                                                                                                                 - 36 -
